Response to Applicant’s Arguments
	Applicant’s arguments filed 12/07/2021 have been fully considered, and they are persuasive.
				Reason for Allowance
	The following is an examiner’s statement of reasons for allowance: receiving an image containing the object, wherein the image is acquired by an imaging device; generating the centerline of the object by tracing a sequence of patches with a virtual agent, by a processor, including, for each patch other than the initial patch: determining a current patch based on the position and action of the virtual agent at a previous patch; determining a policy function and a value function based on the current patch using a trained learning network, which comprises an encoder followed by a first learning network and a second learning network, wherein the learning network is trained by maximizing a cumulative reward and minimizing an auxiliary loss of detecting at least a bifurcation in a trajectory of the object, wherein at least one of the first learning network or the second learning network comprises a multi-layer perceptron layer or a recurrent neural network; and determining the action of the virtual agent at the current patch; and displaying the centerline of the object generated by the processor.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory J. Tryder, can be reached on (571) 270-7365. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHU K NGUYEN/Primary Examiner, Art Unit 2616